Exhibit 10.3

BELDEN INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (including any special terms and
conditions for the grantee’s country set forth in the appendix attached hereto
(the “Appendix”), this “Agreement”) is effective as of the date shown as the
Date of Grant on the attached Notice of Award (the “Grant Date”) by and between
Belden Inc., a Delaware corporation (the “Company”) and the individual shown as
the Grantee on the attached Notice of Award (the “Grantee”).

WHEREAS, the Grantee is an executive or management employee of the Company, a
subsidiary or an affiliate, and has been selected by the Compensation Committee
(the “Committee”) of the Board of Directors of the Company (the “Board”) to
receive a grant of the number of Restricted Stock Units reflected on the
attached Notice of Award (the “RSUs”) representing shares (the “Shares”) of the
Company’s common stock, $0.01 par value per share (the “Common Stock”), subject
to certain restrictions, and to enter into a Restricted Stock Unit Agreement in
the form hereof;

NOW THEREFORE, the Company and the Grantee hereby agree as follows:

1. GRANT OF RSUs. The Company hereby grants to the Grantee on the Grant Date the
RSUs. Each RSU represents the right to receive one (1) Share. Each RSU shall
vest and become nonforfeitable (“Vest”) in accordance with Section 2 below. The
Company shall hold the RSUs in book-entry form. The Grantee shall have no direct
or secured claim in any specific assets of the Company or the Shares to be
issued to the Grantee under Section 5 hereof and will have the status of a
general unsecured creditor of the Company. The RSUs are granted under the
Company’s 2011 Long Term Incentive Plan (the “Plan”) and shall be subject to the
terms and conditions of the Plan and this Agreement. Capitalized terms used in
this Agreement without further definition shall have the same meanings given to
such terms in the Plan.

2. VESTING.

(a) Generally. Subject to the acceleration of the Vesting pursuant to
Section 2(b), (c) or (e) below, or the forfeiture and termination of the RSUs
pursuant to Section 2(d) below, the RSUs will vest according to the Vesting
Schedule described on the attached Notice of Award. All Vested RSUs shall be
paid to the Grantee as provided in Section 5 hereof.

(b) Death or Disability. If, while employed by the Company or one of its
subsidiaries or affiliates, the Grantee dies or becomes disabled (and leaves the
Company or one of its subsidiaries or affiliates) in accordance with any Company
disability policy then in effect, then any and all unvested RSUs shall
immediately Vest in full.

(c) Retirement. If the Grantee retires from employment with the Company or one
of its subsidiaries or affiliates under any Company retirement plan then

 

1



--------------------------------------------------------------------------------

in effect, then any and all unvested RSUs shall immediately Vest in full.
Notwithstanding the preceding sentence, the RSUs must be outstanding for a
minimum holding period prior to the retirement date in order for the accelerated
vesting to occur. For a grant vesting 100% in three years, this holding period
shall be one year for the entire grant. For a grant vesting 50% in three years
and 50% in four years, this holding period shall be one year for the portion
vesting in three years and two years for the portion vesting in four years.

(d) Other Employment Termination. Subject to Section 3(j), if the Grantee or the
Company or one of its subsidiaries or affiliates otherwise terminates the
Grantee’s employment, any and all RSUs that are not Vested at such time shall be
forfeited, cancelled and terminated upon such termination. For purposes of this
Section 2(d), the applicable termination date shall be Grantee’s final day
performing his or her job duties, without regard to any severance or garden
leave arrangement.

(e) Change in Control. If a Change in Control of the Company (as defined in
Section 10(d) below) occurs and Grantee’s employment is terminated by the
Company or one of its subsidiaries or affiliates without Cause (as defined in
Section 10(e) below) (other than for death or disability) or by Grantee for Good
Reason (as defined in Section 10(f) below), in either case, within two years
following the Change in Control, any and all unvested RSUs shall immediately
Vest in full.

3. NATURE OF GRANT. In accepting the grant, the Grantee acknowledges,
understands and agrees that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b) the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;

(c) all decisions with respect to future RSUs or other grants, if any, will be
at the sole discretion of the Committee;

(d) Nothing in this Agreement, the RSU grant or the Grantee’s participation in
the Plan shall create a right to employment or confer upon the Grantee any right
to continue in the employ of the Company, the Grantee’s employer (the
“Employer”), or any subsidiary or affiliate for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Company,
the Employer or any subsidiary or affiliate, as applicable, or the rights of the
Grantee, which rights are expressly reserved by each, to terminate the Grantee’s
employment relationship (if any) at any time and for any reason, with or without
cause;

(e) the Grantee is voluntarily participating in the Plan;

 

2



--------------------------------------------------------------------------------

(f) the RSUs and the Shares subject to the RSUs are not intended to replace any
pension rights or compensation;

(g) subject to Article 21.13 of the Plan, the RSUs and the Shares subject to the
RSUs, and the income and value of same, are not part of normal or expected
compensation for any purpose, including, without limitation, calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;

(h) the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

(i) no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from the termination of the Grantee’s
employment relationship (for any reason whatsoever, whether or not later found
to be invalid or in breach of employment laws in the jurisdiction where the
Grantee is employed or the terms of the Grantee’s employment agreement, if any),
and in consideration of the grant of the RSUs to which the Grantee is otherwise
not entitled, the Grantee irrevocably agrees never to institute any claim
against the Company, any subsidiary or affiliate or the Employer, waives the
Grantee’s ability, if any, to bring any such claim, and releases the Company,
any subsidiary and affiliate and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Grantee shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim;

(j) for purposes of the RSUs, the Grantee’s employment relationship will be
considered terminated as of the date the Grantee is no longer on the payroll
records of the Company or any subsidiary or affiliate (regardless of the reason
for such termination and whether or not later found to be invalid or in breach
of employment laws in the jurisdiction where the Grantee is employed or the
terms of the Grantee’s employment agreement, if any) the Board shall have the
exclusive discretion to determine when the Grantee is no longer an Employee for
purposes of the Grantee’s RSU grant (including whether the Grantee may still be
considered to be an Employee while on an approved leave of absence); and

(k) the Grantee acknowledges and agrees that neither the Company, the Employer
nor any subsidiary or affiliate shall be liable for any foreign exchange rate
fluctuation between the Grantee’s local currency and the United States Dollar
that may affect the value of the RSUs or of any amounts due to the Grantee
pursuant to the settlement of the RSUs or the subsequent sale of any Shares
acquired upon settlement.

4. NO TRANSFER OR ASSIGNMENT OF RSUs; RESTRICTIONS ON SALE. Except as otherwise
provided in this Agreement, the RSUs and the rights and privileges conferred
thereby shall not be sold, pledged or otherwise transferred (whether by
operation of law or otherwise) and shall not be subject to sale under

 

3



--------------------------------------------------------------------------------

execution, attachment, levy or similar process until the Shares underlying the
RSUs are delivered to the Grantee or his designated representative. The Grantee
agrees not to sell any Shares at any time when applicable laws or Company
policies prohibit a sale. This restriction shall apply as long as the Grantee is
an employee of the Company or one of its subsidiaries or affiliates.

5. DELIVERY OF SHARES. As of the date on which the RSUs Vest, the Company shall
issue to the Grantee a stock certificate (or register the Shares in book-entry
form) representing a number of Shares equal to the number of RSUs then vested.

6. RESPONSIBILITY FOR TAXES.

(a) Generally. The Grantee acknowledges that, regardless of any action taken by
the Company or, if different, the Employer, the ultimate liability for all
income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to the Grantee’s participation in the
Plan and legally applicable to the Grantee (“Tax-Related Items”) is and remains
the Grantee’s responsibility and may exceed the amount actually withheld by
Company or the Employer. The Grantee further acknowledges that the Company
and/or the Employer (a) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the RSUs,
including, but not limited to, the grant, vesting or settlement of the RSUs, the
subsequent sale of Shares acquired pursuant to such settlement and the receipt
of any dividends; and (b) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the RSUs to reduce or
eliminate the Grantee’s liability for Tax-Related Items or achieve any
particular tax result. Prior to any relevant taxable or tax withholding event,
as applicable, the Grantee agrees to make adequate arrangements satisfactory to
the Company and/or the Employer to satisfy all Tax-Related Items.

(b) Multiple Jurisdiction. If the Grantee is subject to Tax-Related Items in
more than one jurisdiction between the Grant Date and the date of any relevant
taxable or tax withholding event, as applicable, the Grantee acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

(c) Tax Withholding. The Grantee authorizes the Company and/or the Employer, or
their respective agents, at their discretion, to satisfy the obligations with
regard to all Tax-Related Items by one or a combination of the following:

(i) withholding from the Grantee’s wages or other cash compensation paid to the
Grantee by the Company and/or the Employer;

(ii) withholding from proceeds of the sale of Shares acquired upon settlement of
the RSUs either through a voluntary sale or through a mandatory sale arranged by
the Company (on the Grantee’s behalf pursuant to this authorization without
further consent); or

(iii) withholding in Shares to be issued upon settlement of the RSUs.

 

4



--------------------------------------------------------------------------------

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Grantee will receive a refund of any over-withheld amount in cash
and will have no entitlement to the Common Stock equivalent. If the obligation
for Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
the Grantee is deemed to have been issued the full number of Shares subject to
the vested RSUs, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items. Further, the Grantee
agrees to pay to the Company or the Employer any amount of Tax-Related Items
that the Company or the Employer may be required to withhold or account for as a
result of the Grantee’s participation in the Plan that cannot be satisfied by
the means previously described. The Company may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares, if the Grantee fails to comply
with the Grantee’s obligations in connection with the Tax-Related Items.

7. LEGALITY OF INITIAL ISSUANCE. No Shares shall be issued unless and until the
Company has determined that:

(a) It and the Grantee, at the Company’s expense, have taken any actions
required to register or qualify the Shares under the U.S. Securities Act of
1933, as amended or any local, state, federal or foreign securities law or
rulings or regulations of the U.S. Securities and Exchange Commission (“SEC”) or
of any other governmental regulatory body, that the Company shall, in its
absolute discretion, deem necessary or advisable;

(b) Any applicable listing requirement of any stock exchange or other securities
market on which the Common Stock is listed has been satisfied; and

(c) Any other applicable provision of local, state, federal or foreign laws and
regulations have been satisfied, including but not limited to exchange control
laws.

The Grantee understands that the Company is under no obligation to register or
qualify the Shares with the SEC or any state or foreign securities commission or
to seek approval or clearance from any governmental authority for the issuance
or sale of the Shares. Further, the Grantee agrees that the Company shall have
unilateral authority to amend the Plan and the Agreement without the Grantee’s
consent to the extent necessary to comply with securities or other laws
applicable to issuance of Shares.

8. DATA PRIVACY. The Grantee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in this Agreement and any other RSU grant materials
by and among, as applicable, the Employer, the Company and any subsidiary and
affiliate for the exclusive purpose of implementing, administering and managing
the Grantee’s participation in the Plan.

 

5



--------------------------------------------------------------------------------

The Grantee understands that the Company and the Employer may hold certain
personal information about the Grantee, including, but not limited to, the
Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all RSUs or
any other entitlement to Shares awarded, canceled, exercised, vested, unvested
or outstanding in the Grantee’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.

The Grantee understands that Data will be transferred to such broker and/or
stock plan service provider as may be designated by the Company from time to
time (the “Designated Broker”), which is assisting the Company with the
implementation, administration and management of the Plan. The Grantee
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than the Grantee’s country. The
Grantee understands that the Grantee may request a list with the names and
addresses of any potential recipients of the Data by contacting the Grantee’s
local human resources representative. The Grantee authorizes the Company, the
Designated Broker and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing the
Grantee’s participation in the Plan. The Grantee understands that Data will be
held only as long as is necessary to implement, administer and manage the
Grantee’s participation in the Plan. The Grantee understands that the Grantee
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Grantee’s local human resources representative. Further, the Grantee
understands that the Grantee is providing the consents herein on a purely
voluntary basis. If the Grantee does not consent, or if the Grantee later seeks
to revoke the Grantee’s consent, the Grantee’s employment status or career with
the Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing the Grantee’s consent is that the Company would not be
able to grant the Grantee RSUs or other equity awards or administer or maintain
such awards. Therefore, the Grantee understands that refusing or withdrawing the
Grantee’s consent may affect the Grantee’s ability to participate in the Plan.
For more information on the consequences of the Grantee’s refusal to consent or
withdrawal of consent, the Grantee understands that the Grantee may contact the
Grantee’s local human resources representative.

9. NO ADVICE REGARDING GRANT. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan, or the Grantee’s acquisition or sale of the
underlying Shares. The Grantee is hereby advised to consult with the Grantee’s
own personal tax, legal and financial advisors regarding the Grantee’s
participation in the Plan before taking any action related to the Plan.

 

6



--------------------------------------------------------------------------------

10. MISCELLANEOUS PROVISIONS.

(a) Rights as a Stockholder. Neither the Grantee nor the Grantee’s
representative shall have any rights as a stockholder with respect to any Shares
underlying the RSUs until the date that the Company is obligated to deliver such
Shares to the Grantee or the Grantee’s representative.

(b) Dividend Equivalents. Between the Grant Date and the date of Vesting of the
RSUs (the “Accrual Period”), any dividends or distributions payable with respect
to the number of Shares equal to the number of RSUs held by the Grantee shall be
accumulated and deferred until the Vesting of the RSUs. After such Vesting of
the RSUs, the Company shall promptly distribute to the Grantee all such
dividends and distributions accrued during the Accrual Period.

(c) Anti-Dilution. In the event that any change in the outstanding Common Stock
of the Company (including an exchange of Common Stock for stock or other
securities of another corporation) occurs by reason of a Common Stock dividend
or split, recapitalization, merger, consolidation, combination, exchange of
Shares or other similar corporate changes, other than for consideration received
by the Company therefor, the number of RSUs awarded hereunder, and the number of
Shares distributable pursuant to Vested RSUs, shall be appropriately adjusted by
the Committee, whose determination shall be conclusive, final and binding;
provided, however, that fractional Shares shall be rounded to the nearest whole
share. In the event of any other change in the Common Stock, the Committee shall
in its sole discretion determine whether such change equitably requires a change
in the number or type of Shares subject to RSUs and any adjustment made by the
Committee shall be conclusive, final and binding.

(d) Change in Control. A “Change in Control” of the Company shall be deemed to
have occurred if any of the events set forth in any one of the following
subparagraphs shall occur:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the U.S. Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of more than 50% of either
(y) the then-outstanding shares of Common Stock of the Company (the “Outstanding
Company Common Stock”) or (z) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change of Control: (1) any acquisition directly from the Company,
(2) any acquisition by the Company, (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (4) any acquisition by any corporation
pursuant to a transaction which complies with clauses (1) and (2) of subsection
(iii) of this definition;

 

7



--------------------------------------------------------------------------------

(ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board;

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination, beneficially own, directly or indirectly, more than 50%
of, respectively, the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be, and
(2) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

(iv) Approval by the stockholder of the Company of a complete liquidation or
dissolution of the Company.

(v) For purposes of clarification, the sale by the Company of a subsidiary or
affiliate that employs Grantee shall not constitute a Change in Control of none
of the events set forth in Sections 10(d)(i)-(iv) have occurred.

(e) Cause. “Cause” shall mean:

(i) Grantee’s willful and continued failure to perform substantially his duties
owed to the Company or its affiliates after a written demand for substantial
performance is delivered to him specifically identifying the nature of such
unacceptable performance, which is not cured by Grantee within a reasonable
period, not to exceed thirty (30) days;

(ii) Grantee is convicted of (or pleads guilty or no contest to) a felony or any
crime involving moral turpitude; or

(iii) Grantee has engaged in conduct that constitutes gross misconduct in the
performance of his employment duties.

 

8



--------------------------------------------------------------------------------

An act or omission by Grantee shall not be “willful” if conducted in good faith
and with Grantee’s reasonable belief that such conduct is in the best interests
of the Company.

(f) Good Reason. “Good Reason” shall mean, without the express written consent
of Grantee, the occurrence of any of the following events:

(i) Grantee’s base salary or annual target cash incentive opportunity is
materially reduced;

(ii) Grantee’s duties or responsibilities are negatively and materially changed
in a manner inconsistent with Grantee’s position (including status, offices,
titles, and reporting responsibilities) or authority; or

(iii) The Company requires Grantee’s principal office to be relocated more than
50 miles from its location as of the date immediately preceding the Change in
Control.

Prior to any termination by Grantee for “Good Reason,” Grantee shall provide the
Company not less than thirty (30) nor more than ninety (90) days’ notice, with
specificity, of the grounds constituting Good Reason and an opportunity within
such notice period for the Company to cure such grounds. The notice shall be
given within ninety (90) days following the initial existence of grounds
constituting Good Reason for such notice and subsequent termination, if not so
cured above, to be effective.

(g) Incorporation of Plan. The provisions of the Plan are incorporated by
reference into these terms and conditions.

(h) Inconsistency. To the extent any terms and conditions herein conflict with
the terms and conditions of the Plan, the terms and conditions of the Plan shall
control.

(i) Notices. Any notice required by the terms of this Agreement shall be given
in writing and shall be deemed effective upon personal delivery, upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid or upon deposit with a reputable overnight courier.
Notice shall be addressed to the Company at its principal executive office and
to the Grantee at the address that he most recently provided to the Company.

(j) Entire Agreement; Amendments. This Agreement constitutes the entire contract
between the parties hereto with regard to the subject matter hereof. This
Agreement supersedes any other agreements, representations or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof. The Committee shall have authority, subject to the
express provisions of the Plan, to

 

9



--------------------------------------------------------------------------------

interpret this Agreement and the Plan, to establish, amend and rescind any rules
and regulations relating to the Plan, to modify the terms and provisions of this
Agreement, to impose other requirements on Grantee where necessary or advisable
for legal or administrative reasons, to require Grantee to sign additional
agreements or undertakings to impose additional requirements, and to make all
other determinations in the judgment of the Committee necessary or desirable for
the administration of the Plan. The Committee may correct any defect or supply
any omission or reconcile any inconsistency in the Plan or in this Agreement in
the manner and to the extent it shall deem necessary or desirable to carry it
into effect. All action by the Committee under the provisions of this paragraph
shall be final, conclusive and binding for all purposes.

(k) Governing Law; Venue. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, as such laws are applied to
contracts entered into and performed in such State, without giving effect to the
choice of law provisions thereof. For purposes of litigating any dispute that
arises under the grant or this Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of Missouri, agree that such litigation
shall be conducted in the courts of the St. Louis County, or the federal courts
for the United States for the Eastern District of Missouri, where this grant is
made and/or to be performed.

(l) Successors.

(i) This Agreement is personal to the Grantee and, except as otherwise provided
in Section 4 above, shall not be assignable by the Grantee otherwise than by
will or the laws of descent and distribution, without the written consent of the
Company. This Agreement shall inure to the benefit of and be enforceable by the
Grantee’s legal representatives.

(ii) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors. It shall not be assignable except in connection with
the sale or other disposition of all or substantially all the assets or business
of the Company.

(m) Severability. If any provision of this Agreement for any reason should be
found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
hereof, which remaining provision or portion hereof shall remain in full force
and effect as if this Agreement had been adopted with the invalid, illegal or
unenforceable provision or portion hereof eliminated.

(n) Headings. The headings, captions and arrangements utilized in this Agreement
shall not be construed to limit or modify the terms or meaning of this
Agreement.

 

10



--------------------------------------------------------------------------------

(o) Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute but one and the same instrument.

(p) Language. If the Grantee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

(q) Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Grantee hereby consents to receive such
documents by electronic delivery and agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

(r) Appendix. Notwithstanding any provisions in this Agreement, the RSU grant
shall be subject to any special terms and conditions set forth in any Appendix
to this Agreement for the Grantee’s country. Moreover, if the Grantee relocates
to one of the countries included in the Appendix, the special terms and
conditions for such country will apply to the Grantee, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. The Appendix constitutes part of
this Agreement.

(s) Insider Trading Restrictions/Market Abuse Laws. The Grantee acknowledges
that, depending on the Grantee’s country of residence, the Grantee may be
subject to insider trading restrictions and/or market abuse laws, which may
affect the Grantee’s ability to acquire or sell Shares or rights to Shares
(e.g., RSUs) under the Plan during such times as the Grantee is considered to
have “inside information” regarding the Company (as defined by the laws in the
Grantee’s country). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. The Grantee is responsible for
complying with any applicable restrictions and are advised to speak with a
personal legal advisor on this matter.

(t) Waiver. The Grantee acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Grantee or any other participant.

By accepting this grant, the Grantee hereby acknowledges receipt of this
Agreement and accepts the RSUs granted hereunder, and further agrees to the
terms and conditions hereinabove set forth.

 

11



--------------------------------------------------------------------------------

APPENDIX TO

BELDEN INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

(FOR NON-U.S. GRANTEES)

TERMS AND CONDITIONS

This Appendix includes additional terms and conditions that govern the RSUs
granted to the Grantee under the Plan if the Grantee works and/or resides in one
of the countries listed below. If the Grantee is a citizen or resident of a
country other than the one in which the Grantee is currently working (or is
considered as such for local law purposes), or if the Grantee transfers
employment or residency to a different country after the RSUs are granted, the
Company will, in its discretion, determine the extent to which the terms and
conditions contained herein will be applicable to the Grantee.

Certain capitalized terms used but not defined in this Appendix have the
meanings set forth in the Agreement and/or the Plan.

NOTIFICATIONS

This Appendix also includes notifications regarding certain issues of which the
Grantee should be aware with respect to the Grantee’s participation in the Plan.
These notifications are based on the securities, exchange control and other laws
in effect in the respective countries as of January 2014. Such laws are often
complex and change frequently. As a result, the Company strongly recommends that
the Grantee not rely on the notifications contained in this Appendix as the only
source of information relating to the consequences of the Grantee’s
participation in the Plan because the information may be outdated at the time
the Grantee vests in the RSUs receives any dividends or distributions, or sells
any Shares acquired upon such vesting.

In addition, the notifications contained in this Appendix are general in nature
and may not apply to the Grantee’s particular situation and, as a result, the
Company is not in a position to assure the Grantee of any particular result.
Accordingly, the Grantee is strongly advised to seek appropriate professional
advice as to how the relevant laws in the country may apply to the Grantee’s
individual situation.

If the Grantee is a citizen or resident of a country other than the one in which
the Grantee is currently working (or is considered as such for local law
purposes), or if the Grantee relocates to a different country after the RSUs are
granted, the notifications contained in this Appendix may not be applicable to
the Grantee in the same manner.

 

12



--------------------------------------------------------------------------------

CHINA

TERMS AND CONDITIONS

The following terms apply only to nationals of the People’s Republic of China
(the “PRC”) residing in the PRC, unless otherwise determined by the Company:

Immediate Sale Restriction. Due to exchange control laws in the PRC, the Grantee
understands and agrees that the Company may require that any Shares acquired
upon the vesting of the RSUs be immediately sold. If the Company, in its
discretion, does not exercise its right to require the automatic sale of Shares
issuable upon vesting of the RSUs, as described in the preceding sentence, the
Grantee understands and agrees that any such Shares must be sold no later than
the six-month anniversary of the date when the Grantee is no longer employed by
the Company, or within any other such time frame as may be permitted by the
Company or required by the PRC State Administration of Foreign Exchange. The
Grantee understands that any Shares that have not been sold within six months of
the Grantee’s termination of employment relationship will be automatically sold
by the Designated Broker at the Company’s direction, pursuant to this
authorization by the Grantee.

The Grantee agrees that the Company is authorized to instruct the Designated
Broker to assist with the mandatory sale of such Shares (on the Grantee’s behalf
pursuant to this authorization), and the Grantee expressly authorizes the
Designated Broker to complete the sale of such Shares. The Grantee also agrees
to sign any agreements, forms and/or consents that may be reasonably requested
by the Company (or the Designated Broker) to effectuate the sale of the Shares
(including, without limitation, as to the transfers of the proceeds and other
exchange control matters noted below) and shall otherwise cooperate with the
Company with respect to such matters, provided that the Grantee shall not be
permitted to exercise any influence over how, when or whether the sales occur.
The Grantee acknowledges that the Designated Broker is under no obligation to
arrange for the sale of the Shares at any particular price. Due to fluctuations
in the price of the Common Stock and/or applicable exchange rates between the
RSU vesting date and (if later) the date on which the Shares are sold, the
amount of proceeds ultimately distributed to the Grantee may be more or less
than the market value of the Shares on the RSU vesting date (which is the amount
relevant to determining the Grantee’s Tax-Related Items liability). The Grantee
understands and agrees that the Company is not responsible for the amount of any
loss the Grantee may incur and that the Company assumes no liability for any
fluctuations in the price of the Common Stock and/or any applicable exchange
rate. The Grantee acknowledges that the Grantee is not aware of any material
nonpublic information with respect to the Company or any securities of the
Company as of the date of the Agreement.

Upon the sale of the Shares, the Company agrees to pay the cash proceeds from
the sale (less any applicable Tax-Related Items, brokerage fees or commissions)
to the Grantee in accordance with applicable exchange control laws and
regulations including, but not limited to, the restrictions set forth in this
Appendix for China below under “Exchange Control Restrictions.”

Exchange Control Restrictions. By accepting the Award, the Grantee understands
and agrees that, due to PRC exchange control restrictions, the Grantee is not
permitted to transfer any Shares acquired under the Plan out of the Grantee’s
account established with the Designated Broker and that the Grantee will be
required to repatriate all proceeds due to the Grantee under the Plan to the
PRC, including any proceeds from the sale of Shares acquired under the Plan or
dividends or other distributions.

 

13



--------------------------------------------------------------------------------

Further, the Grantee understands that such repatriation will need to be effected
through a special exchange control account established by the Company or a
subsidiary or affiliate in the PRC, and the Grantee hereby consents and agrees
that the proceeds may be transferred to such special account prior to being
delivered to the Grantee. The proceeds may be paid to the Grantee in U.S.
dollars or in local currency, at the Company’s discretion. If the proceeds are
paid in U.S. dollars, the Grantee understands that he or she will be required to
set up a U.S. dollar bank account in the PRC so that the proceeds may be
deposited into this account. If the proceeds are paid in local currency, the
Grantee acknowledges that neither the Company nor any subsidiary or affiliate is
under an obligation to secure any particular currency conversion rate and that
the Company (or a subsidiary or affiliate) may face delays in converting the
proceeds to local currency due to exchange control requirements in the PRC. The
Grantee agrees to bear any currency fluctuation risk between the time the Shares
are sold and the time the proceeds are converted into local currency and
distributed to the Grantee. The Grantee further agrees to comply with any other
requirements that may be imposed by the Company in the future to facilitate
compliance with PRC exchange control requirements.

 

14



--------------------------------------------------------------------------------

NOTICE OF AWARD OF BELDEN INC.

 

1. Participant Name: [[FIRSTNAME]] [[LASTNAME]]

 

2. Number of Shares: [[SHARESGRANTED]]

 

3. Option Price: N/A

 

4. The Date of Grant: [[GRANTDATE]]

 

5. The Expiration Date of the Option: N/A

Vesting Schedule:

[[ALLVESTSEGS]]

 

A-1